Name: COMMISSION REGULATION (EC) No 190/96 of 1 February 1996 re-establishing the preferential customs duty on imports of multiflorous (spray) carnations originating in Israel
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade;  Asia and Oceania
 Date Published: nan

 2. 2. 96 I EN I Official Journal of the European Communities No L 26/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 190/96 of 1 February 1996 re-establishing the preferential customs duty on imports of multiflorous (spray) carnations originating in Israel Whereas Commission Regulation (EC) No 2524/95 (*) fixed Community producer prices for carnations and roses for application of the arrangements for importation from the countries in question ; Whereas Commission Regulation (EEC) No 700/88 (6), as last amended by Regulation (EEC) No 2917/93 Q, laid down detailed rules for the application of these arrangements ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8), as amended by Regulation (EC) No 1 50/95 (9), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determi ­ nation of these conversions were set by Commission Regulation (EEC) No 1068/93 (10), as amended by Regulation (EC) No 2853/95 (u); THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 (2) (b) thereof, Whereas Regulation (EEC) No 4088/87 fixes conditions for the application of a preferential customs duty on large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports of fresh cut flowers into the Community ; Whereas Council Regulation (EC) No 1981 /94 (3), as last amended by Regulation (EC) No 3057/95 (4), opens and provides for the administration of Community tariff quotas for cut flowers and flower buds, fresh, originating in Cyprus, Jordan, Morocco and Israel ; Whereas Article 2 (3) of Regulation (EEC) No 4088/87 stipulates that the preferential customs duty shall be reintroduced for a given product of a given origin if the prices of the imported product (full rate customs duty not deducted) are, for at least 70 % of the quantities for which prices are available on representative Community import markets, not less than 85 % of the Community producer price for a period, calculated from the actual date of suspension of the actual preferential customs duty,  of two successive market days, after suspension under Article 2 (2) (a) of that Regulation,  of three successive market days, after suspension under Article 2 (2) (b) of that Regulation ; Whereas the preferential customs duty fixed for multiflorous (spray) carnations originating in Israel by Regulation (EC) No 1981 /94 was suspended by Commission Regulation (EC) No 89/96 (12) ; Whereas on the basis of price recordings made as specified in Regulations (EEC) No 4088/87 and (EEC) No 700/88 it must be concluded that the requirement for reintroduction of the preferential customs duty laid down in the last indent of Article 2 (3) of Regulation (EEC) No 4088/87 is met for multiflorous (spray) carnations originating in Israel ; whereas the preferential customs duty should be reintroduced, 0 OJ No L 258 , 28 . 10 . 1995, p. 42. (&lt;) OJ No L 72, 18 . 3 . 1988, p. 16 . f) OJ No L 264, 23. 10 . 1993, p . 33 . H OJ No L 387, 31 . 12 . 1992, p. 1 . O OJ No L 22, 31 . 1, 1995, p . 1 . H OJ No L 108 , 1 . 5. 1993, p . 96 . (") OJ No L 299, 12. 12. 1995, p . 1 . H OJ No L 17, 23. 1 . 1996, p. 23 . (') OJ No L 382, 31 . 12. 1987, p. 22. (2) OJ No L 311 , 17. 11 . 1988 , p. 1 . (3) OJ No L 199, 2. 8 . 1994, p. 1 . 4 OJ No L 326, 30 . 12. 1995, p. 3 . No L 26/2 EN Official Journal of the European Communities 2. 2. 96 HAS ADOPTED THIS REGULATION : Article 1 For imports of multiflorous (spray) carnations (CN codes ex 0603 10 13 and ex 0603 10 53) originating in Israel the preferential customs duty set by Regulation (EC) No 1981 /94 is reintroduced. Article 2 This Regulation shall enter into force on 2 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1996 . For the Commission Franz FISCHLER Member of the Commission